                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   February 27, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                              HOUSTON DIVISION



SARAH MARTINEZ,                         §
                                        §
                    Plaintiff,          §
                                        §
v.                                      §       CIVIL ACTION NO. H-18-4804
                                        §
KROGER TEXAS L.P.,                      §
                                        §
                    Defendant.          §




                       MEMORANDUM OPINION AND ORDER



     Plaintiff Sarah Martinez ("Plaintiff") sued Defendant Kroger

Texas L.P.    ("Defendant")      in the 129th Judicial District Court of

Harris    County,    Texas,   under   Cause   No.   2018-27272,     seeking            to

recover for injuries she sustained when she slipped and fell while

shopping in a Kroger Store in Houston, Texas. 1            Defendant timely

removed based on diversity jurisdiction. 2          Pending before the court

is Plaintiff's Motion for Remand            (Docket Entry No.     3).        For the

reasons explained below,         Plaintiff's Motion for Remand will be

denied.


     1
      See Plaintiff's Original Petition and First Set of Discovery
("Petition"), Exhibit A to Notice of Removal, Docket Entry No. 1-1,
pp. 1-2.
     2
      See Notice of Removal, Docket Entry No.        1, pp. 3-5.
Plaintiff does not contest the timeliness of Defendant's Notice of
Removal.    Defendant removed within 30 days of receiving a
settlement demand from Plaintiff alleging damages in excess of the
jurisdictional amount.  See 28 U.S.C. § 1446(b) (3).
                                      I.     Applicable Law

         Under 28 U.S.C.         §    1441(a) any state court civil action over

which a       federal       court would have original                      jurisdiction may be

removed from state to federal court.                          Federal district courts have

original       jurisdiction           over    civil          actions       between       citizens       of

different states where the amount in controversy exceeds $75,000,

exclusive of interest and costs.                        28 U.S.C.      §   1332(a).        "The party

seeking to assert federal jurisdiction, in this case [Defendant] ,

has the burden of proving by a preponderance of the evidence that

subject matter jurisdiction exists."                            New Orleans          &    Gulf Coast

Railway      Co.      v.   Barrois,         533     F.3d      321,     327    (5th       Cir.       2008).

Ambiguities or doubts are to be construed against removal and in

favor of       remand.          Manguno v.          Prudential         Property and Casualty

Insurance Co., 276 F.3d 720, 723 (5th Cir. 2002).

         The parties dispute whether                    §    1332's amount in controversy

requirement is satisfied.                   The amount in controversy is determined

at     the   time of filing of               the notice of             removal,      based on the

plaintiff's then existing state-court petition.                               28 U.S.C.         §    1332.

If a state statute provides for attorney's fees, they are included

in the amount in controversy.                     Manguno, 276 F.3d at 723.                     In most

cases "the sum demanded in good faith in the initial pleading shall

be     deemed      to      be   the        amount       in    controversy."               28        U.S.C.

§    1446 (c) (2) .

        The Texas Rules of Civil Procedure do not require plaintiffs

to plead a specific amount of damages;                           instead,       plaintiffs must

                                                  -2-
plead that their damages are within the jurisdictional limits of

the court and that their damages fall within specified dollar-

amount ranges.     See Tex. R. Civ. P. 47(c)- (d).          When a state court

petition does not allege a specific amount of damages, the removing

party must prove by a preponderance of the evidence that the amount

in controversy exceeds the jurisdictional amount.                De Aguilar v.

Boeing Co.,     47 F.3d 1404, 1411-12        (5th Cir.),    cert. denied,        116

S. Ct. 180 (1995); Manguno, 276 F.3d at 723.               This requirement is

met if (1)    it is apparent from the face of the petition that the

claims are likely to exceed $75,000,            or,   alternatively,      (2)    the

defendant sets forth "summary judgment type evidence" showing that

the amount in controversy likely exceeds $75,000.                 Manguno,       276

F.3d at 723.

       Once the removing party satisfies this burden, a non-removing

party seeking remand must show that "as a matter of law,                      it is

certain that he will not be able to recover more than the damages

for which he has prayed in the state court complaint."                De Aguilar,

47 F.3d at 1411.    A plaintiff can demonstrate to a legal certainty

that she will not be able to recover more than the jurisdictional

amount by filing a binding stipulation with the original complaint

that   limits    recovery   to   an    amount   below      the   jurisdictional

threshold.    See, e.g. , Mokhtari v. Geovera Specialty Insurance Co. ,

Civil Action No.     H-14-3676,       2015 WL 2089772,      at   *1   (S.D.     Tex.

May 4, 2015); Williams v. Companion Property & Casualty Insurance

Co., Civil Action No. H-13-733, 2013 WL 2338227, at *2 (S.D. Tex.

                                       -3-
May 27, 2013)            (citing De Aguilar, 47 F.3d at 1411-12); Espinola-E

v. Coahoma Chemical Co., 248 F.3d 1138, 2001 WL 85834, at *2 (5th

Cir.       Jan.    19,    2001)     (per   curiam)          (unpublished)        ("[A]   binding

stipulation that a plaintiff will not accept damages in excess of

the jurisdictional amount defeats diversity jurisdiction . . . . ").


                                       II.        Analysis

       Plaintiff argues that she is entitled to remand because the

statements          in    her     Petition        effectively       limit    the    amount    in

controversy to $75,000.               Defendant argues that the true amount in

controversy exceeds the jurisdictional limit and that Plaintiff has

failed to effectively limit her recovery in her Petition.

       The Rule 47 statement in Plaintiff's Petition states that

"Plaintiff seeks monetary relief                        [sic]   not more than $75,000.00,

including damages of any kind,                     penalties,       costs,      expenses,   pre-

judgment interest, and attorney's fees and judgment for all other

relief       to    which    Plaintiff        is    justly       entitled. " 3      Plaintiff's

Petition also expressly reserves Plaintiff's right to amend the

Rule 47 statement of relief if necessary. 4                        Plaintiff alleges that

she sustained serious injuries as a result of Kroger's negligence,

and as a result, she seeks damages for (1) past and future medical

expenses;         (2) past and future pain, suffering, and mental anguish;

( 3)   past       and    future    physical        impairment;       ( 4)   past   and   future


       3
      See Petition, Exhibit A to Notice of Removal, Docket Entry
No. 1-1, p. 1 ~ 3.



                                                  -4-
physical disfigurement; and/or (5) past lost wages and future loss

of earning capacity. 5                On November 21,       2018,    Plaintiff   sent a

settlement        demand       to   Defendant     stating    that    Plaintiff's    past

medical bills totaled $68,372.70 and that the costs associated with

her future medical treatment will be $106,830. 6                     In the settlement

demand, Plaintiff sought a recovery of $75,000 from Defendant. 7

        The evidence presented by Defendant shows that the amount in

controversy likely exceeds $75,000.                Plaintiff's demand letter sets

forth        Plaintiff's past         and future    medical    expenses    in detail:

Plaintiff allegedly suffered extensive injuries to her neck, left

knee, left foot, and back, requiring multiple surgeries. 8                       In view

of the nature of Plaintiff's injuries, the court concludes that the

$68,000 in past medical expenses coupled with the value of the

other damages Plaintiff seeks -- including future medical expenses

that        Plaintiff   has     estimated will      cost    nearly    $107,000        is


        5
            See id. at 3   ~    12.
        6
     See Settlement Demand [redacted],                      Exhibit C to Notice of
Removal, Docket Entry No. 1-3, p. 2.
        7
      See Settlement Demand [unredacted], Exhibit 2 to Plaintiff's
Motion for Remand, Docket Entry No. 3-2, p. 2.

      See id. ~~ 5 and 7. The Federal Rules of Evidence do not bar
        8

the court from considering a demand letter to determine if the
amount in controversy requirement is satisfied.    Federal Rule of
Evidence 408 prohibits use of a settlement demand "to prove or
disprove the validity or amount of a disputed claim," but does not
prohibit such demands from being used to evaluate a plaintiff's
assessment of the value of her own lawsuit. See Jurisich v. State
Farm Mutual Auto Insurance Co., Civil Action No. H-13-2173, 2014
WL 800994, at *3 (S.D. Tex. Feb. 28, 2014).

                                            -5-
sufficient to show that it is more likely than not that the amount

in controversy exceeds $75,000.

        For remand to be proper, Plaintiff must therefore show to a

legal     certainty          that    she   will    not     recover      more    than     the

jurisdictional amount.                Plaintiff's      Petition standing alone            is

insufficient to limit her recovery -- Plaintiff expressly reserved

the right to amend her Rule 47 damage estimation, presumably to

leave open the opportunity to seek damages in excess of $75,000.

Further,      Plaintiff's Rule 47 statement does not comply with the

Texas Rules of Civil Procedure:                   Rule 47 requires plaintiffs to

plead that their claims fall within certain pre-defined damage

ranges,       none    of    which allows     plaintiffs       to   assert      that    their

damages       do     not    exceed   $75,000.       See    Tex.    R.   Civ.    P.     47(d)

(providing that plaintiffs can plead that their claims fall into a

variety of damage ranges, one of which is "only monetary relief of

$100,000 or less," but failing to provide a damage range for claims

$75,000 or less).            Plaintiff's specific demand is a clear attempt

to avoid federal jurisdiction.                  See Chavez v. State Farm Lloyds,

Civil    Action       No.    7:15-487,     2016   WL     641634,   at    *2    (S.D.    Tex.

Feb.    18,    2016)       (characterizing a plaintiff's pleading a damage

range of "$75,000 or less" in a Texas state-court petition as bad

faith manipulation to avoid federal jurisdiction) .

       Absent a        statute expressly limiting recovery to an amount

below the jurisdictional requirement, courts in the Fifth Circuit

require plaintiffs to "file a binding stipulation or affidavit with

                                            -6-
their [state-court] complaints" expressly limiting their recovery

to an amount below $75,000 to avoid federal             jurisdiction.         See

De Aguilar, 47 F.2d at 1412.       Plaintiff has not filed an affidavit,

stipulation, or other statement limiting her recovery alongside her

Petition.     Plaintiff   has    therefore    failed   to   show to   a    legal

certainty that she will not recover more than the jurisdictional

amount.


                            III.    Conclusion

     Defendant has successfully demonstrated that the amount in

controversy   likely   exceeds     $75,000.     Plaintiff     has   failed     to

demonstrate to a legal certainty that the amount in controversy

does not exceed $75,000.        Plaintiff's Motion for Remand             (Docket

Entry No. 3) is therefore DENIED.

     SIGNED at Houston, Texas, on this 27th day of February, 2019.




                                                       SIM LAKE
                                             UNITED STATES DISTRICT JUDGE




                                     -7-
